Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 28, 1974, convicting him of robbery in the first degree and possession of weapons, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of possession of weapons, etc., as a felony, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Under the facts of this case, appellant could not have committed the crime of robbery in the first degree without also having committed the crime of possession of weapons, etc., as a felony. The lesser included count must therefore be dismissed (see People v Strawder, 54 AD2d 743). Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.